Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-11, 13-16 and 18-22 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to Double Patenting rejection, the rejection in last Office action dated on 2/4/2022 is withdrawn  because Applicant filed a Terminal Disclaimer, which was approved on  7/25/2022.
Regarding to 101 compliance, Claims 1-11, 13-16 and 18-22 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. See note for compliance in Office action dated on 8/31/2021.
Regarding to prior art, the closest prior art of record is US Patent No. 8,489,112  (Roeding) in view of  US PG PUB. No. 20130275164 (Gruber) and in view of US PG PUB. No. 20050270160 (Chan), but the references fail to teach at least:
in response to determining that the client device is within the threshold distance, generating, by one or more computer processors, a two way communication to the user of the client device presented from and received by a hardware tag attached to the item of the one or more searched items, wherein the two way communication includes specification details about the item and at least a question directed to the user of the client device;
In particular Roeding discloses, “…The system first detects user activity 321. The activity is transmitted to the server…”, 16:35-38 and Fig. 6.
“…The consumer can enter specific items or categories she is looking for. For example, the user can enter, 32'' LCD HDTV, and she will automatically see any offers for that item in the service. The system can also include deal search features that allow the member to search for deals and savings…”, 30:7-13. 
(“   With reference to FIG. 2, various systems can be used to determine the 
location of the cell phones including: GPS 205, WiFi 209, Wifi beacon 
identification (without data connectivity), Cell Phone Signals ("Cell ID") 211, 
short range RF signals 215 including RFID, BlueTooth, PANs, Sound or Sound 
Pattern Identification (e.g. ultrasonic sound) 219, Magnetic Field detection 
221, 1-Dimensional or 2-Dimensional Barcodes, and/or Recognition of Device ID's 
(e.g. MAC addresses of cell phones).  In other embodiments, the inventive 
system can have transmitter/sensors 225 mounted at the entrance(s) of the 
stores that detect cell phones as they enter and exit, or elsewhere in the 
store…”, 4:21-32 and Fig. 2. See also preference of user [interest], 25:5-15.
See also, “…In some embodiments, distance between a mobile phone 101 and a sonic transceiver may be calculated using timing information, such as the time 
required for a roundtrip using ultrasonic signaling [Examiner interprets as program instructions to determine if a location of the client device is within a threshold distance]...”, 9:65-67.
“…A factor is the user's distance_from_store factor.  The factor decreases 
with the distance from the store.  In an embodiment, the system can calculate 
the distance_from_store factor based upon the road distance the individual is 
from the store where the product is sold [Examiner interprets as to determine that the location of the client device is within a threshold distance of an item].  See Table 3…”, 19:38-55.
“…In an embodiment, the algorithm can be: Weighted Matching Score(WMS)=30%A+20%B+15%C+5%D+20%E+5%F+5%G Where: A=distance_from_store…”, 19:20-37.
Also, Roeding’s system teaches in multiple instances hardware tags,
“… RF signals that the cell phones 101 may detect include NFC (Near Field Communication) signals and RFID signals which provide proximity detection to determine when a customer is close to a corresponding device that can be placed in a product storage area in the store….”, 13:15-20.
“…Location-based special offers also can be made in front of specific goods, aisles or locations in the store. For specific offers on goods, the system may determine that the user is in close proximity to the product. …”, 18:6-16.
“ … The exact location triggers for in-store location determination can include: WiFi triangulation, NFC (Near Field Communication) technology, accelerometers and/or compass data processing, user input of in-store location or shopping aisle, or any other current or future source of location information. In an embodiment, a special system proximity transmitter can be placed by the goods. When the user walks within the range of the proximity transmitter, the system can be triggered to display the offer for the goods. The transmitter can be part of a personal area network which can utilize for example IrDA, Bluetooth, UWB, Z-Wave or ZigBee. Alternatively, it can be an ultrasonic sound (see threshold entry detection methods described above). By placing the transceiver close to the goods, this method ensures that the offer will be received when the customer is at the proper location….”, 18:18-30.
“…(29) Another possible trigger is the sudden availability of, or rapid improvement of, a WiFi 209 signal. In addition to or instead of GPS, many cell phones 101 include WiFi transceivers. For in-building locations of Wifi networks, such as stores, that require passing a physical threshold such as a wall/door, passing through that threshold can result in a rapid improvement/strengthening of the WiFi signal. ..”, 6:60-66.
“With reference to FIG. 3, in some embodiments, sonic signaling may be performed by a transmitter 382. In some embodiments, a transmitter 382 is a hardware system that incorporates a signal generator such as processor 384, such as a microprocessor, microcontroller, or digital signal …. A transmitter 382 may also incorporate persistent memory 388, such as a flash memory, coupled to the processor and/or incorporated into the processor. The signal generator may generate the ultrasonic signal that is transmitted as described above.... In some embodiments, a transmitter 382 may incorporate a microphone 398, and may be capable of receiving sonic signaling as well as transmitting signals [Examiner interprets as two way communication to the user of the client device]. In some embodiments, a transmitter 382 may be incorporated into … a network transceiver capable of performing communications such as those described above…”, 7:1-60.
“…The offers are personalized as mentioned before, so they may vary depending upon the customer ….”, 18:7-17.
“…With reference to FIG. 11, an embodiment of the map application is illustrated. The user can map out a basic shape of the store 801 and within the store the basic shapes of the different department areas 803 are formed using the GUI. ….. When a customer walks into a store, the floor plan can be displayed so that the user can quickly find the goods of interest, or the consumer can type in a product, and a certain section of the floor plan where the product is located is highlighted. If location detection is accurate within the store, the interface can display the user's location and provide guidance for getting to a desire product area or department….”, 26:41-56.
Gruber teaches “…The intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog and invokes external services when appropriate to obtain information or perform various 
actions…”, abstract and paragraph 4, 8-9.
“…[0010] According to various embodiments of the present invention, intelligent automated assistant systems may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, and/or to combine a plurality of features, operations, and applications of an electronic device on which it is installed. In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet. In various embodiments, such activation of external services can be performed via APIs or by any other suitable mechanism. In this manner, the intelligent automated assistant systems of various embodiments of the present invention can unify, simplify, and improve the user's experience…”, paragraph 10.
“  While the digital assistant interacts with the 
user regarding the movie search, the movie search results, and the trailers, 
the digital assistant maintained the dialogue context related to the current 
dialogue session. After the movie trailers were shown, the user submits a 
reservation request to the digital assistant, for example, using a speech input "Ok, get me a ticket for the dinosaur movie." Based on the speech input and the dialogue context of the current dialogue session, the digital assistant identifies the trailers that have been reviewed by the user, and determines the movies that correspond to those trailers.  The digital assistant then identifies the particular movie among those movies that relates to dinosaurs.  Once that particular movie related to dinosaurs has been identified, the digital assistant initiates the reservation procedure for the target 
entertainment event (i.e., the particular dinosaur movie that has been 
identified).  In some embodiments, the digital assistant announces the name of 
the movie before proceeding to make the reservation or purchase the ticket for 
the movie]…”, paragraphs 1067-1071. See also paragraph 11.
Chan teaches, “A radio frequency (RF) device (or "tag") for containing specific information relating to a particular good … The device includes a circuitized substrate (e.g., a printed circuit board), a semiconductor chip, an antenna and a power regulator, and is designed in one embodiment to be partly inserted within a good (e.g., a cardboard box) containing one or more of the goods being shipped and tracked. Alternatively, the device may be attached by other means (e.g., adhesive)…”, abstract.
Further, Chan teaches that his system has a database of authorized personnel for handling goods and appropriate personnel that each good, 
“…involves identifying the received goods at a specified location and thereafter assigning an encoded readable code to each of the goods which can be only accessed by authorized personnel responsible for handling the goods…”, and  “…appropriate personnel serving the host database capable of doing so…” see at least paragraph 1 and 31.
Moreover, the missing claimed elements from the combination  Roeding, Gruber and Chan are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US Patent No. 10002375 “Hashtag shopping and rating”. This publication teaches that users of an electronic marketplace may be provided with an interface to suggest associating one or more tag identifiers, such as a hashtag identifier, with items that are offered for sale. Records associating the suggested tag identifiers and items for sale may be stored, and searched by other users, in order to provide purchase recommendations, which may not otherwise be available using product-descriptive searches. For example, tag identifiers may be used to associate products and/or services with events, such as a particular birthday or anniversary, and users can easily search for items based on intuitive tag identifiers, such as #8thbirthday, #10thanniversary, #firsttimedad, etc. The associations between the items and the tag identifiers may be dynamically updated based on various factors.

“Method by which information is shared given a time, date, or location to enhance historical significance of web based content”. IP.COM. 2014. This disclosure generally relates to systems and methods that facilitate identifying and associating historical content, from one or more categories of content, having significance to a content being accessed or uploaded based upon metadata associated with or derived from the content in order to provide context to the content during current or future access.

“Location Aware Question Answering Based Product Searching in Mobile Handheld Devices”. IEEE. 2010. In this research presents a question answering based searching technique for location based shopping. A user may ask a question to the system as they naturally ask to a human while the system retrieves the search results by analyzing the given question and the current GPS location. Based on the retrieved results, the system carry out conversation with the user to explicitly understand his/her needs and accordingly filters search results for display. The conversation between the system and the user is based on word co-occurrence keyword extraction and Artificial Intelligence Markup Language (AIML) technique. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/27/2022.